TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-11-00081-CV



                                       M. L. S., Appellant

                                                 v.

                                        K. L. S., Appellee


    FROM THE DISTRICT COURT OF TRAVIS COUNTY, 98TH JUDICIAL DISTRICT
    NO. D-1-FM-10-001147, HONORABLE SUZANNE COVINGTON, JUDGE PRESIDING



                            MEMORANDUM OPINION


               Appellant M.L.S. has failed to prosecute this appeal. After receiving three extensions

of time to file it, appellant’s brief was due on January 10, 2013. When granting the third motion for

extension of time on December 12, 2012, the Court informed appellant that no further extensions

would be granted. On February 19, 2013, this Court notified appellant that if his brief was not filed

by March 1, 2013, his appeal would be dismissed for want of prosecution. Appellant has not filed a

brief. Accordingly, we dismiss the appeal for want of prosecution. See Tex. R. App. P. 42.3(b), (c).



                                              _____________________________________________

                                              J. Woodfin Jones, Chief Justice

Before Chief Justice Jones, Justices Goodwin and Field

Dismissed for Want of Prosecution

Filed: March 8, 2013